Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 14, 2016

                                     No. 04-16-00462-CR

                                     Billy Jack GUERRA,
                                            Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR1777
                        Honorable Lorina I. Rummel, Judge Presiding


                                        ORDER
       Appellant has filed a pro se motion to dismiss his appeal. Appellant is represented by
counsel. In Texas, appellants do not have a right to hybrid representation. See Ex parte Taylor,
36 S.W.3d 883, 889 (Tex. (Tex. Crim. App. App. 2001); Rudd v. State, 616 S.W.2d 623, 625
(Tex. Crim. App. 1981). Therefore, appellant’s motion is DENIED.


                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court